
	
		II
		111th CONGRESS
		1st Session
		S. 986
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Ms. Landrieu (for
			 herself, Mr. Bayh, and
			 Mrs. Lincoln) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To support the establishment or expansion
		  and operation of programs using a network of public and private community
		  entities to provide mentoring for children in foster care.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Care Mentoring Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Research shows that caring adults can make
			 a difference in children’s lives. Forty-five percent of mentored teens are less
			 likely to use drugs. Fifty-nine percent of mentored teens have better academic
			 performance. Seventy-three percent of mentored teens achieve higher goals
			 generally.
			(2)Children that have mentors have better
			 relationships with adults, fewer disciplinary referrals, and more confidence to
			 achieve their goals.
			(3)In 2006, 510,000 children were in foster
			 care. Of those children, 85,671 were between the ages of 10 and 13, and 164,407
			 were between the ages of 14 and 18.
			(4)States should be encouraged to incorporate
			 mentor programs into the delivery of their foster care services.
			(5)Mentor programs that serve foster children
			 are unique and require additional considerations, including specialized
			 training and support necessary to provide for consistent, long term
			 relationships for children in care.
			(6)Mentor programs are cost-effective
			 approaches to decreasing the occurrence of so many social ills such as teen
			 pregnancy, substance abuse, incarceration, and violence.
			3.Programs for mentoring
			 children in foster careSubpart 2 of part B of title IV of the
			 Social Security Act (42 U.S.C. 629 et
			 seq.) is amended by adding at the end the following:
			
				440.Programs for
				mentoring children in foster care
					(a)PurposeIt is the purpose of this section to
				authorize the Secretary to make grants to eligible applicants to support the
				establishment or expansion and operation of programs using a network of public
				and private community entities to provide mentoring for children in foster
				care.
					(b)DefinitionsIn this section:
						(1)Children in
				foster careThe term
				children in foster care means children who have been removed from
				the custody of their biological or adoptive parents by a State child welfare
				agency.
						(2)MentoringThe term mentoring means a
				structured, managed program—
							(A)in which children are appropriately matched
				with screened and trained adult volunteers for one-on-one relationships;
							(B)that involves meetings and activities on a
				regular basis; and
							(C)that is intended to meet, in part, the
				child’s need for involvement with a caring and supportive adult who provides a
				positive role model.
							(3)Political
				subdivisionThe term
				political subdivision means a local jurisdiction below the level
				of the State government, including a county, parish, borough, or city.
						(c)Grant
				program
						(1)In
				generalThe Secretary shall
				carry out a program to award grants to States to support the establishment or
				expansion and operation of programs using networks of public and private
				community entities to provide mentoring for children in foster care.
						(2)Grants to
				political subdivisionsThe
				Secretary may award a grant under this subsection directly to a political
				subdivision if the subdivision serves a substantial number of foster care youth
				(as determined by the Secretary).
						(3)Application
				requirementsTo be eligible
				for a grant under paragraph (1), the chief executive officer of the State or
				political subdivision shall submit to the Secretary an application containing
				the following:
							(A)Program
				designA description of the
				proposed program to be carried out using amounts provided under this grant,
				including—
								(i)a list of local public and private
				organizations and entities that will participate in the mentoring
				network;
								(ii)the name, description, and qualifications
				of the entity that will coordinate and oversee the activities of the mentoring
				network;
								(iii)the number of mentor-child matches proposed
				to be established and maintained annually under the program;
								(iv)such information as the Secretary may
				require concerning the methods to be used to recruit, screen, support, and
				oversee individuals participating as mentors, (which methods shall include
				criminal background checks on the individuals), and to evaluate outcomes for
				participating children, including information necessary to demonstrate
				compliance with requirements established by the Secretary for the program;
				and
								(v)such other information as the Secretary may
				require.
								(B)TrainingAn assurance that all mentors covered under
				the program will receive intensive and ongoing training in the following
				areas:
								(i)Child development, including the importance
				of bonding.
								(ii)Family dynamics, including the effects of
				domestic violence.
								(iii)The foster care system and foster care
				principles and practices.
								(iv)Recognizing and reporting child abuse and
				neglect.
								(v)Confidentiality requirements for working
				with children in foster care.
								(vi)Working in coordination with the public
				school system.
								(vii)Other matters related to working with
				children in foster care.
								(C)ScreeningAn assurance that all mentors covered under
				the program are appropriately screened and have demonstrated a willingness to
				comply with all aspects of the mentor program, including—
								(i)a description of the methods to be used to
				conduct criminal background checks on all prospective mentors; and
								(ii)a description of the methods to be used to
				ensure that the mentors are willing and able to serve as a mentor on a long
				term, consistent basis.
								(D)Educational
				requirementsAn assurance
				that all mentors recruited to serve as academic mentors will—
								(i)have a secondary school diploma or its
				recognized equivalent; and
								(ii)have completed not less than 1 year of
				study in a program leading to a baccalaureate, graduate, or postgraduate
				degree.
								(E)Community
				consultation; coordination with other programsA demonstration that, in developing and
				implementing the program, the State or political subdivision will, to the
				extent feasible and appropriate—
								(i)consult with—
									(I)public and private community entities,
				including religious organizations, and including, as appropriate, Indian tribal
				organizations and urban Indian organizations; and
									(II)family members of children who may be
				potential clients of the program;
									(ii)coordinate the program and activities under
				the program with other Federal, State, and local programs serving children and
				youth; and
								(iii)consult and coordinate with appropriate
				Federal, State, and local corrections, workforce development, and substance
				abuse and mental health agencies.
								(F)Equal access
				for local service providersAn assurance that public and private
				entities and community organizations, including religious organizations and
				Indian organizations, will be eligible to participate on an equal basis.
							(G)Records,
				reports, and auditsAn
				agreement that the State or political subdivision will maintain such records,
				make such reports, and cooperate with such reviews or audits as the Secretary
				may find necessary for purposes of oversight of project activities and
				expenditures.
							(H)EvaluationAn agreement that the State or political
				subdivision will cooperate fully with the Secretary’s ongoing and final
				evaluation of the program under the plan, by means including providing the
				Secretary access to the program, the program's staff, program-related records
				and documents, and each public or private community entity receiving funding
				under the plan.
							(4)Federal
				share
							(A)In
				generalA grant for a program
				under this subsection shall be available to pay a percentage share of the costs
				of the program of not more than 75 percent for each year for which the grant is
				awarded.
							(B)Non-federal
				shareThe non-Federal share
				of the cost of projects under this subsection may be in cash or in kind. In
				determining the amount of the non-Federal share, the Secretary may attribute
				fair market value to goods, services, and facilities contributed from
				non-Federal sources.
							(5)Considerations
				in awarding grantsIn
				awarding grants under this subsection, the Secretary shall take into
				consideration—
							(A)the overall qualifications and capacity of
				the State or political subdivision program and its partners to effectively
				carry out a mentoring program under this subsection;
							(B)the level and quality of training provided
				to mentors under the program;
							(C)evidence of coordination of the program
				with the social services and education programs of the State or political
				subdivision;
							(D)the ability of the State or political
				subdivision to provide supervision and support for mentors under the program
				and the youth served by such mentors;
							(E)evidence of consultation with institutions
				of higher learning;
							(F)the number of children in foster care
				served by the State or political subdivision; and
							(G)any other factors that the Secretary
				determines to be significant with respect to the need for or the potential
				success of carrying out a mentoring program under this subsection.
							(6)Use of
				fundsOf the amount awarded
				to a State or political subdivision under a grant under this subsection, the
				State or political subdivision shall—
							(A)use not less than 50 percent of the total
				grant amount for the training and ongoing educational support of mentors;
				and
							(B)use not more than 10 percent of the total
				grant amount for administrative purposes.
							(7)Maximum grant
				amount
							(A)In
				generalIn awarding grants
				under this subsection, the Secretary shall consider the number of children
				served by the jurisdiction and the grant amount relative to the need for
				services.
							(B)LimitThe amount of a grant awarded to a State or
				political subdivision under this subsection shall not exceed $600,000.
							(8)Annual
				reportNot later than 1 year
				after the date of enactment of the Foster
				Care Mentoring Act of 2009, and annually thereafter, the
				Secretary shall prepare and submit to Congress a report that includes the
				following with respect to the year involved:
							(A)A description of the number of programs
				receiving grant awards under this subsection.
							(B)A description of the number of mentors who
				serve in the programs described in subparagraph (A).
							(C)A description of—
								(i)the number of mentored children in foster
				care who graduate from secondary school;
								(ii)the number of such children who enroll in
				institutions of higher learning; and
								(iii)the number of such children who are adopted
				by their mentors.
								(D)Any other information that the Secretary
				determines to be relevant to the evaluation of the program under this
				subsection.
							(9)EvaluationNot later than 3 years after the date of
				enactment of the Foster Care Mentoring Act of
				2009, the Secretary shall conduct an evaluation of the
				effectiveness of programs funded under this section, including a comparison
				between the rate of drug and alcohol abuse, teenage pregnancy, delinquency,
				homelessness, and other outcome measures for mentored youth in foster care and
				non-mentored youth in foster care.
						(10)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection—
							(A)$15,000,000 for each of fiscal years 2010
				and 2011; and
							(B)such sums as may be necessary for each
				succeeding fiscal year.
							(d)National
				coordination of statewide mentoring partnerships
						(1)In
				generalThe Secretary may
				award a competitive grant to an eligible entity to establish a national hotline
				service or website to provide information to individuals who are interested in
				becoming mentors to youth in foster care.
						(2)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subsection—
							(A)$4,000,000 for each of fiscal years 2010
				and 2011; and
							(B)such sums as may be necessary for each
				succeeding fiscal year.
							(e)Loan
				forgiveness
						(1)DefinitionsIn this subsection:
							(A)Eligible
				mentorThe term
				eligible mentor means an individual who has served as a mentor in
				a mentor program established under subsection (c) for at least 200 hours in a
				single calendar year.
							(B)Federal student
				loanThe term Federal
				student loan means any loan made, insured, or guaranteed under part B,
				D, or E of title IV of the Higher Education Act
				of 1965.
							(C)SecretaryThe term Secretary means the
				Secretary of Education.
							(2)Relief from
				indebtedness
							(A)In
				generalThe Secretary shall
				carry out a program to provide for the discharge or cancellation of the Federal
				student loan indebtedness of an eligible mentor.
							(B)Method of
				discharge or cancellationThe
				amount of a Federal student loan that will be discharged or canceled under the
				program under subparagraph (A) shall be discharged or canceled as provided for
				using the method under section 437(a), 455(a)(1), or 464(c)(1)(F) of the
				Higher Education Act of 1965, as
				applicable.
							(C)Amount of
				reliefThe amount of relief
				to be provided under this subsection with respect to a Federal student loan
				shall—
								(i)be equal to $2,000 for each 200 hours of
				service that the eligible mentor serves in a mentor program established under
				subsection (c) in a calendar year; and
								(ii)not exceed a total of $20,000 for an
				eligible mentor.
								(3)Facilitation of
				claimsThe Secretary
				shall—
							(A)establish procedures for the filing of
				applications for the discharge or cancellation of loans under this subsection
				by regulations that shall be prescribed and published within 90 days after the
				date of enactment of this section and without regard to the requirements of
				section 553 of title 5, United States Code; and
							(B)take such actions as may be necessary to
				publicize the availability of the program established under this subsection for
				eligible mentors.
							(4)FundingAmounts available for the purposes of
				making payments to lenders in accordance with section 437(a) of the
				Higher Education Act of 1965 for the
				discharge of indebtedness of deceased or disabled individuals shall be
				available for making payments to lenders of loans to eligible mentors, as
				provided for in this
				subsection.
						.
		
